             Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 1 of 28


                           l'       PD ;'
                           ~\JN(TED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


DAWN M. BARNHARDT                                          CASE NO.
                                                                           19          1223
          Plaintiff,

       VS.


TRANSUNION RENTAL SCREENING
SOLUTIONS, INC.,
           Defendant.


TRANSUNION RENTAL SCREENING SOLUTIONS, INC.'S NOTICE OF REMOVAL


       Pursuant to 28 U.S. C. §§ 13 3 1, 1441, and 1446, Defendant TransUnion Rental Screening

Solutions, Inc. ("Trans Union") hereby removes the subject action from the Court of Common

Pleas of Montgomery County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania, on the following grounds:

       1.      Plaintiff Dawn M. Barnhardt served Trans Union on March 5, 2019, with a Notice

To Defend ("Notice") and a First Amended Complaint ("First Amended Complaint") filed in the

Court of Common Pleas of Montgomery County, Pennsylvania. Copies of the Notice and First

Amended Complaint are attached hereto as Exhibit A, and Exhibit B, respectively. No other

process, pleadings or orders have been served on Trans Union.

       2.      Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the "FCRA").

See First Amended Complaint, ~,r 1 and 4-20.

       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.



                                            Pagel of3
            Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 2 of 28



                 I
       4.      Pivsuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Court

of Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for

the Eastern District of Pennsylvania.

       5.      Notice of this removal will promptly be filed \\-1th the Court of Common Pleas of

Montgomery County Pennsylvania and served upon all adverse parties.

       WHEREFORE, Defendant TransUnion Rental Screening Solutions, Inc., by counsel,

removes the subject action from the Court of Common Pleas of Montgomery County,

Pennsylvania, to this United States District Court, Eastern District of Pennsylvania.


Date: March 22. 2019                                  Respectfully submitted,




                                                      Casey B. Green, Esq.
                                                      Sidkoff, Pincus & Green, P.C.
                                                      2700 Aramark Tower
                                                      1101 Market Street
                                                      Philadelphia, PA 19107
                                                      Telephone: (215) 574-0600
                                                      Fax: (215) 574-0310
                                                      E-Mail: cg@sidkoffpincusgreen.com

                                                      Counsel for Defendant TransUnion Rental
                                                      Screening Solutions, Inc.




                                                                                                   '
                                                                                                   '




                                             Page 2 of3
             Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 3 of 28




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 22nd day      of March, 2019.   Notice of this filing will be sent to the following parties by

operation of the Court's electronic filing system. Parties may access this filing through the Court's

electronic filing.

 None.

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 22nd day of March, 2019,

properly addressed as follows:

'for Plaintiff Dawn M. Barnhardt
  Vicki Piontek, Esq.
I 951 Allentown Road
: Lansdale, PA 19446




                                                        ls!C~~
                                                        Casey B. Green, Esq.
                                                        Sidkoff, Pincus & Green, P.C.
                                                        2700 Aramark Tower
                                                        1101 Market Street
                                                        Philadelphia, PA 19107
                                                        Telephone: (215) 574-0600
                                                        Fax: (215) 574-0310
                                                        E-Mail: cg@sidkoffpincusgreen.com

                                                        Counsel for Defendant TransUnion Rental
                                                        Screening Solutions, Inc.




                                               Page 3 of3
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 4 of 28




                  EXHIBIT A


              Notice To Defend
    Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 5 of 28




IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

               DAWN M BARNHARDT

                            vs.
                                                                          NO 2018-28855
 TRANSUNlON RENTAL SCREEN.JNG SOLUTIONS INC




                                     NOTICE TO DEFEND - CIVIL


          You ha.ve been sued in court. If you wish to defend against the claims set forth in the
 followmg pages, you must take action within twenty (20) days after tb.J.s complaint and notice
 are served, by entering a written appearance personally or by attorney and filing in writing
 with the court your defenses or objections to the claims set forth against you. You are warned
 that if you fail to do so the case may proceed without you and a judgment may be entered
 against you by the court without further notice for any money claimed in the complaint or for
 any other clrum or relief requested by the plaintiff. You may lose money or property or other
 rights important to you.

        YOUSHOULDTAKETHISPAPER TOYOURLAWYERATONCE. IF YOU DO
 NOT HAVE A LA WYER. GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
 TIIlS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOlIT HIRING A
 LAWYER.


        IF YOU CANNOT AFFORD TO HIRE A LAWYER, TIIIS OFFICE MAY BE ABLE
 TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES TI-IAT MAY OFFER
 LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.



                                   LAWYER REFIIRENCE SERVICE
                                  MONTGOMERY BAR ASSOCATION
                                     100 West Airy Street (REAR)
                                    NORRISTOWN, PA 19404-0268

                                    (610) 279-9660, EXTENSION 201




                                                                                                    PRIF0034
                                                                                                     R 10/1 I




                                                                                                                ..
     Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 6 of 28




                               IN THE COURT OF COMMON PLEAS
                           OF MONTGOMERY COUNTY, PENNSYLVANIA
                                      CIVIL ACTION.LAW

Dawn M. Barnhardt
2310 Edwards Road
Abmgton, PA 19001                                                        2018.28855
                                              Plaintiff
V.
TransUnion Rental Screening Solutions, Inc.
6430 South Fiddlers Green Circle, Suite 500
Greenwood Village, CO 80111                                              Jury Trial Demanded
                                              Defendant

                                               NOTICE TO DEFEND
         You have been sued in Court. lfyou wish to defend against the cl&ims set forth in the following pages, you

must take action within twenty (20) days after this Complaint and Nonce are served by entering a written

appearance personally or by attorney and filing in writmg with the Court your defenses or objections to the cllllllls

set forth against you You arc w11med that if you fail to do so the case may proceed without you and a Judgment may

be entered 1.ga.inst you by the Court without further nonce to you for any money claimed m the Complaint or f~ any

other claim or relief requested by Plaintd'f(s). You may lose money or property or other rights important to you

IF YOU CANNOT AFFORD AN LA WYER, YOU MAY BE ELIGIBLE FOR LEGAL AID
THROUGH ONE OF THE FOLLOWING.

                                     LAWYER REFERENCE SERVICE
                          MONTGOMERY COUNTY BAR ASSOCATION
                       100 West Airy Street (REAR), NORRISTOWN, PA 19401
                                      (610) 279-9660, EXTENSION201

                                  Montgomery County Legal Aid Services
                                  625 Swede Street, Norristown, PA 19401
                                              6l0-27S·S400
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 7 of 28


        f:


       l           D         ii
                             .,?




                                                   19          1223




                   EXHIBIT B


         First Amended Complaint
 Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 8 of 28




                           IN THE COURT OF COMMON PLEAS
                       OF MONTGOMERY COUNTY, PENNSYLVAN1A
                                      CML ACTION-LAW

Dawn M Barnhardt
2310 Edwards Road
Abmgton, PA 19001                                            2018-28855
                                      Platntiff
V.
TransUnion Rent.al Screening Solutions, Inc.
6430 South Fiddlers Green Circle, Su1te 500
Greenwood Village, CO 80111                                 Jury Tnal Demanded
                                      Defendant


                              FIRST AMENDED COMPLAINT


     1. ThlS 1s a lawswt for damages brought by an individual consumer for Defendant(s')

         alleged violations of the Fair Credit Reporting Act (FCRA), and the Fair and Accurate

         CreditTransact10n Act (FACTA), 15 U.S.C. 1681, et seq



     2   Plainttff 1s Dawn M. Barnhardt, an adult indiVIdual with a current address of2310

         Edwards Road, Abington, PA 1900 l.



     3. Defendant 1s TransUmon Rental Screening Solutions, lnc , w1th a business address

         including but not ltm1ted to 6430 South Fiddlers Green Circle, Suite 500, Greenwood

         Village, CO 80111.
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 9 of 28




     COUNT ONE: Violation of the Fair Credit Reporting Act and the Fair and Accurate
                    Credit Transactions Act, 1S USC 1681 et. seq.
             Failure to Redact First Five Digits of Plaintifrs Social Security Number


 4    All previous paragraphs of this complamt are incorporated by reference and made a part

      of this complamt.



 5 At all times mentioned herein Plaintiff was a consumer as defined by 15 USC J68 l .



 6 At all times mentioned herein Plamtiff was a person as defined by 15 USC 1681 a (c).



 7. At all tlIIles mentioned herem Plamtiff was an individual as defined by 15 USC 1681a

      (c).



 8    At all times mentioned m this Complaint, Defendant(s) maintamed a "file" on Plaintiff as

      defined by 15 USC l68l(a)(d) et seq



 9 At all times ment10ned m this Complaint, Defendant(s) was acting as a "consumer

      Reporting Agency" (CRA) as defined by 15 USC 168la(f) as follows




                                                                                                 'I
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 10 of 28




  IO On various occasions from February, 2018 to March, 2018, Plamtiffcontacted

      Defendant(s) in writing and requested a copy of the information contained m Plaintiffs

      consumer file which was maintamed by Defendant(s). Each time that Plaintiff requested

      Plainuff s file disclosure from Defendant, Plamt1ff requested m writing that Defendant(s)

      redact the first five digits of Plamtiff's consumer disclosure See attached exlub1ts



 l l. Pursuant to 15 USC 1681g (a)(l)(A). Defendant(s) was/ were required to redact the first

      five digits of Plaintiff' Social Security number on Plaintiffs disclosure be.cause Plaintiff

      specifically requested Defendant(s) to do so at the time that Plaintiff requested the

      consumer report from Defendant(s).



 12. Defendant was required to redact Plaintiff's Social Security number on the disclosure

      even though the consumer report was given directly to the consumer, and not mtended to

      be accessed by any third party



 13. Said redaction requirement was part of the Fatr and Accurate Cred1t Transaction Act

     (FACTA) of2003




 14. The leg1slat1ve purpose of such redaction requirement was to prntect the consumer's

      pnvacy and Social Secunty Number from third parties all(!/ or dumpster divers who

      might view the consumer's Social Secunty Number information on the consumer report.




     .
      t
     i
   . l'
    l
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 11 of 28




  15. Such legislative purpose 1s also exemplified in 15 USC 1681 c(g), which was also part of

         the FACTA of 2003. IS USC 168 l c (g) requires merchants to redact all but the last 5

         digits of a consumers' bank or credit card number on a receipt at the point of sale. Even

         the expiration date must be redacted This is true even when such receipt is given

         directly to the consumer, and not intended to be accessed by any third party



  16. The purpose of I 5 USC 1681 c (g) was to protect consumers from unintended persons

         who may view or "dumpster dive" for the consumers' credit card or bank transaction

         receipts.



  17 15 USC 1681c (g) and 15 USC 1681g (a)(l)(A) have sirrular purposes in their redaction

         requirements to protect consumers' personal mfonnatmn from third parties who may

         view or obtain such consumers' personal account or Social Security mfonnation.




    !



    '
    ,,


   .l
    l
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 12 of 28




 18. On or about March 6, 2018, Defendant sent Plainuff consumer disclosures that did not

    have the frrst five digits of Plamt1ff's Soctal Secunty number redacted Plaintiffs full

    Social Security number was conspicuously pnnted by Defendant on Plamt1ff's consumer

    disclosure



 19. On or about April 10, 2018, Defendant sent Plamt1ff consumer disclosures that did not

    have the first five digits of Plamtiff's Social Secunty number redacted Plamt1ffs full

    Social Security number was conspicuously pnnted by Defendant on Plaintiff's consumer

    disclosure.



 20. Defendant(s) breached its duty to Plamt1ffunder 15 USC 1681g (a)(l)(A) by fatlmg to

    redact the first five digits of Plamtitrs Social Secunty Number on Plamt1ff's consumer

    disclosure after bavmg been spec1fically requested m wnting by Plaintiff to do so
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 13 of 28




                                            LIABILITY

 21. The previous paragraphs of this Complamt are incorporated by reference and made a part

      of this Complaint



 22. It is believed and averred that the acts committed by Defendant(s'), were willful, wanton,

      and intentional.



 23 Defendant is liable for the acts committed by its agents under the doctrine of respondeat

      supenor because Defendant's agents were acting within the scope ofthe1r employment

      with Defendanl(s).



 24   In the alternative, Defendant 1s liable for the conduct of its agents / employees under the

      theory of Joint and several liability because Defendant and its agents/ employees were

      engaged m a JOtnt venture and were actmg JOmtly and in concert.



 25 Any mistake made by Defendant would have included a mistake of law



 26. Any mistake made by Defendant would not have been a reasonable or bona fide mistake
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 14 of 28




                                      JURISDICTION



 27 The previous paragraphs of tlus Complaint are tncorporated by reference and made a part

     of this Complamt.



 28. The previous paragraphs of this Complamt are incorporated by reference.



 29 Defendant may be personally served m this Jurisdiction because Defendant regularly

    conducts business in this jurisdiction, and avails itself of the market forces m this

    jurisdiction.



 30. A Federal Court has Federal question Jurisdiction pursuant to 28 USC 1331, 15 USC

     1692, et seq. and 15 USC 1681 et seq



 31 A plaintiff invoking federal Jurisdiction under Article III of the U.S. Constitution bears

    the burden of show mg a "concrete injury" or a "concrete harm" See Spokeo v. Robbins

    U.S. Supreme Court Opm1on of the Honorable Justice Samuel Alito, 13-1119 (2016),

    quotmg LuJan v. Defenders of Wildhfe, 504 U S 555 (1992)



 32. In order to demonstrate a "concrete hann'' plaintiff must show that he or she suffered "an

    mvas1on of a legally protected mterest."
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 15 of 28




 33 A "concrete" inJury need not be a measurable or "tangible" tnJmy. Although tangible

    injunes are perhaps easier to recognize, mtangible inJunes can nevertheless be concrete

    See Spokeo v Robbins U S. Supreme Court opimon of the Honorable Justice Samuel

    Ahto, 13-1119 (2016), and quoting Pleasant Grove City v Sununum, 555 U S. 460

    (2009). Also see Spokeo v Robbms US. Supreme Court concurring Opimon of the

    Honorable Justice Clarence Thomas, I 3-1119 (2016).



 34. To determine ifan mJury is "concrete," the judgment of Congress is not d1spos1t1ve, but

    1s instructive. Congress 1s well positioned to identify intangible harms that meet

    minimum Article Ill reqmrements. The violauon of a procedural nght granted by statute

    can be sufficient in some circumstances to constitute injury in fact. See Spokeo v

    Robbins U.S Supreme Court optmons of the Honorable Jusuce Samuel Ahto and the

    Honorable Clarence Thomas, 13-1119 (2016)



 35. Congress can create new private causes of action to vindicate pnvate or pubhc rights, and

    can authorize private plaintiffs to sue based simply on the violation of those pnvate

    rights   A Plainnff seekmg to vmd1cate a statutonly created pnvate right need not allege

    actual harm beyond the invasion of that private right; see Spokeo v. Robbms, 13-1119

    (2016), Opinion of the Honorable Justice Clarence Thomas quotmg Warth v Seldm, 422

    U.S. 490, 500 (1975) and also quoung Havens Realty Corp v Coleman, 455 U S. 363,
                                                                                                 r'
    373-374 (1982).
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 16 of 28




  36 Congress env1s10ned the need to provide consumers the tools to research, guard and ass1st

         in maintaining therr personal data gathered and d1stnbuted by consumer reporting

         agencies such as Defendant(s) in this case. One of those tools is the ability to safeguard

         one's personal identity by mstructing a consumer reportmg agency to redact the first five

         digits of the consumers Social Security number on the consumer report, pursuant to 15

         USC 1681g et seq.



  37. Even the risk of a harm, not yet manifested can be a "concrete hann." See Spokeo v.

         Robbins U.S Supreme Court opm1on of the Honorable Justice Samuel Ahto, 13-1119

         (2016). Plaintiff's nsk ofhavmg her Social Secunty number compromised 1s a "concrete

         harm" as referred to m the Spokeo decision.



  38 Plamt1ff suffered an actual concrete inJury when Defendant repeatedly and w1Ilfully

         refused to redact the first five digits of Plainnff's Social Secunty number on Plaintiffs

         consumer disclosure.



  39. Plamt1ffregu]arly and contmuously momtors the informauon in his consumer file

         maintained by Defendant because Plamtlffbelieves that it 1s wise for Plamt1ffto do so as

         a consumer



  40 Plaintiff suffered an actual concrete mJury when Defendant willfully refused to redact the

         first five digits of Plamtiif s Social Secunty number on Plamtiffs consumer disclosure.

         Plaintiffs concrete inJury includes but ts not hm1ted to the followmg .




    .l
    ll
    I
   ·f
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 17 of 28




     a.   The harm that Plaintiff suffered ts because Plamttff must now hve in

          anticipation and apprehension that each tlme Plainttffrequests Plamt1ff

          consumer disclosure from Defendant, Plaintiffs Social Secunty number will

          not be redacted.

     b    Plaintiff lives with such harmful apprehension and ant1c1pat10n that Defendant

          will unlawfully about Plaintiffs Social Secunty number bemg unlawfully

          printed because it is a well known fact that Defendant has repeatedly refused
                                                    ,
          to redact the Social Security number of other consumers, totalmg at least over

          half a dozen.

     C    Plaintiff no longer has the freedom to request Plaintiff's consumer disclosure

          from Defendant without worrying whether Defendant will or will not

          unlawfully print Plamt1ff's full Social Secunty number on the disclosure

     d.   Plaintiff has suffered a concrete injury or hann because Plaintiff no longer has

          the freedom to request Plamttffs consumer disclosure from Defendant

          without worrying dumpster divers accessmg the disclosure.

     e.   Plaintiff has suffered a concrete mjury or harm because Plaintiffno longer has

          the freedom to request Plaintiff's consumer disclosure from Defendant

          without worrying unauthorized third parties accessmg the disclosure.
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 18 of 28




 41 Plaintiff reasonably believes and avers that Plamt1ffwill be contmually subject to

     Defendant's unlawful business practices offailmg and refusing to properly redact

     Plaintiffs Social Security number on Plaintiff's consumer disclosure every tune Plaintiff

     obtains Plaintiffs disclosure. Such reasonable belief is based on factors mcludmg but not

     lllDlted to the followmg.

        a.      Other past mstances not mentioned above m this lawsuit where Platntiff's full

                Social Security nwnber was illegally printed on Platnuffs consumer

                disclosure.

        b       Defendant has repeatedly committed si1U1lar violations to other consumers,

                over 19 in the last two years Sim!larly situated consumers requested then

                disclosures and Defendant refused to redact the consumer disclosures of such

                similarly situated consumers totaling over 19 m the last two years.



 42. Plaintiff should not be forced to choose between proteettng Platntiff s identity and

    obtaining his consumer disclosure



 43 A key factor that the Court should apply m detennming Defendant's actions to be a

    "concrete bann" should be the willful nature of Defendant's conduct and Defendant's

    blatant and flagrant refusal to give Plaintiff a copy of Plaintiff's consumer file
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 19 of 28




 44 The willfulness of Defendant's violation of the redaction requirement of IS USC 168 lg

    is exemplified by the fact that Defendant has repeatedly committed similar violations to

    other consumers, over 19 tn the last two years Similarly s1tuated consumers requested

    their disclosures and Defendant refused to redact the conswner disclosures of such

    similarly situated consumers totaling over 19 m the last two years



45. Defendant's flagrant flauntmg of the law of both 15 USC 1681g was willful and

    dangerous thus manifestmg a "concrete harm" to not only the Plaintiff but other

    consumers depnved of statutory conferred rights, mcluding the nght to receive one's

    consumer file, the right to dispute information therein and the right to know what rights

    the consumer bad under the FCRA.



46. Defendant's flauntmg of the law puts Plaintiff at a continued a repeated nsk of 1dent1ty

    theft by printmg Plamtiffs entire Soc1al Secunty number on Plamtiff's consumer

    disclosure which could be mis-delivered, intercepted or seen by unauthorized th1rd

    parties



47 No ratmnal interpretation of Article 3 of the U.S Constitut1on or the aforementioned

    Spokeo Decision. would allow for a CRA to withhold pertment mfonnation required

    under 15 USC 1681 a from a consumer. and then simply claim that there was no standing

    under Article 3.
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 20 of 28




                                               VENUE


48 The previous paragraphs of this Complaint are mcorporated by reference and made a part

   of this Complaint

49 The previous paragraphs of this Complamt are mcorporated by reference

50 Venue is proper m this D1stnct pursuant to 28    use I39l(b)(2) because a substantial part
   of the events or omissions givmg nse to this claim occurred m this Jurisd1cuon



         a.   Defendant was obligated to mail Plamt1ffs disclosure to Plaintiffs ma1hng

              address in tlus Jurisdiction pursuant to 15   use 168 lg et seq , and because
              Defendant dtd not do so, a substantial portion of Defendant's om1ss1ons

              occurred in th1s Jurisdiction.


         b.   Plaintiff mailed Plaintiffs requests Plaintiff's consumer disclosures from this

              1unsdict10n, thus mcumng costs and effort in thls Junsdict1on. Therefore a

              substantial portion of the events or omissions lcadmg up to this cause of

              action occurred in this junsd1ctton



         c.   A substantial amount of the mfonnanon contatned m Plaintiffs conswner file

              pertamed to this Junsdiction. Therefore a substant1al portion of the events or

              omissions leading up to this cause of action occurred in this Junsd1ct1on .




    .i
              Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 21 of 28




..,
!Ill
§
 I)

sl'.i
'o 5
:~
O..{:l
                       d    A substantial amount oftlie mfonnation contamed m Plamttffs consumer file

 :::'
 8
     tiC,
                            was compiled m this Junsdict1on. Therefore a substantial portion of the events
 u ..
~is
1.1.::                      or 01mss1ons leadmg up to this cause of action occurred m thls Jurisdiction
~j
!·S
:::j
.0

Jj ;g"
,!2 C:
       C:


                       e.   Defendant apparently mailed Plamtlffthe consumer disclosures depicted in
~~
Q. 5
l"                          the attached exhlb1ts from tlns Jurisdiction. See attached exh1b1ts which show
-i
ts
.. s                        a malling address f'?r Defendant m Woodlyn, PA which 1s located m tlus
{~
g~
ub                          Jurisdiction.
""~~.,
:; §
.c:u
:: ti
s~
....                   f    Plamt1ffs attorney's fees m this fee shiftmg case, pursuant to 15 USC 168 ln,
~8
t::;:;
 ~~                         occurred in this junsd1ct1on Therefore a substantlal portion of the events

·-
.!!,I;!
"".s;
~!                          giving rise this cause of action occurred m this junsd1ctton.
  ii
~;g
aa
" u
.. tr,
it;§
                       g    Plaintiffs suffered, confusion, frustration and emotional distress which ts
~-!
....'!O: "'
.... -   ~
                            recoverable pursuant to 15 USC 1681 o as a result of Defendant's om1ss10ns .
--
O>     l!

ii
....
0      ii
                            Therefore a substantial portion of the omissions gtvmg rise this cause of
gt!:                        action occurred   Ill   tlus Jurisdiction
~'ti
  ii..
!!!
0
8~
€ cj
                                                                                                             ,,
ea«
Q..
ce
ss
8"o
~i
~u
8. ti
_a::
C: ..
~ ;i
_u
"·-
'ti~
~!
~~
~ l§
(') II>
,;,a..
~~
re~

-~
~i
~~
ID
"'~
" ;)
u-.
       Q           J
                   I
                   I
                   I
                   '
                  .l
                  ·I
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 22 of 28




 51. Venue is proper in this 1unsd1ctlon because key wttnesses involved in the case are located

    at or near tlus 1urisd1ct1on. Such witnesses including but not l.umted to the following



        a.     Plaintiff



        b      Sirmlarly situated consumers in this jurisdiction whose nghts were also

               violated by Defendant m a similar manner when such consumers requested

               infonnation from Defendant about who had received their consumer reports,

               and Defendant also demed such consumers requests. Such witnesses'

               tesumorues are relevant to show willful conduct by Defendant
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 23 of 28




                                       DAMAGES



52 The previous paragraphs of this complamt are mcorporated by reference and made a part

   of this complamt



53 Plaint1ffbeheves and avers that Plainttffis entitled to at least $1.00 actual damages for

   Plainnff, including but not hm1ted to phone, fax,

    stationary, postage, etc.



54 Plaintiff believes and avers that she ts entitled to $1,000.00 statutory damages pursuant to

    15 USC 1681 et. seq ..



55 Plaintiff believes and avers that Defendant(s') conduct was w1Ilful, wanton, and

   mtentional, and therefore Plamtiffrequests purutwe damages.



56 Plaintiff requests punitive damages agamst Defendant(s) m the amount to be detenmned

   by this Honorable Court.



57. For purposes of a default Judgment, Plaintiff believes and avers that the amount of such

   punitive damages should be no less than $9,000 00 because Defendant(s') act10ns have

   the effect of potentially compromising the mtegnty   and secunty of Plamtlff's personal

   mformation.




     ·I
      l
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 24 of 28




 58. For purposes ofa default Judgment, Plaintiffbeheves and avers that the amount of such

    punitive damages should be no less than $9,000 00 because Defendant(s') actions had the

    effect of compromising the integnty of 15 USC 1681 et. seq


59. Plaintiff believes and avers that pumt1ve damages are warranted due to the willful and

    wanton nature of the v10latton as evidenced by the following




        a.     Plaintiff's request letters specifically asked that Plaintiff's Social Secunty

               number be redacted, the request letters were m 14 pomt bold font.



       b       Numerous other similarly situated consumers, totahng more than 10, were

               also subject to similar misconduct by Defendant Their un-redacted Social

               Security numbers were also illegally pnnted by Defendant(s) m the same

               manner and under similar circumstances as with Plaintiff



       C.      Plamttffrequested that P!amt1ffs Social Secunty number be redacted on

               separate occasions, and Plamtiff's full Social Security number was

               subsequently wtlawfully printed by Defendant on four occasions listed above



       d       Upon mfom1auon and belief, at all relevant times mentioned in this Complamt

               Defendant had no pohcy 10 effect to redact the first five digits of Social

               Security number of consumers when asked by the consumers.
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 25 of 28




                                     ATTORNEY FEES



60. The previous paragraphs of this Complaint are incorporated by reference and made a pan

    of thts Complamt.



61 Plamtiff is entitled to reasonable attorney fees pursuant to 15 USC 1681 et. seq.



62. Plainnffbel!eves and avers that the value of Plaintiff's attorney fees 1s no less than $350

   per hour, or other amount determined by tins Honorable Court.


63. Plaint1 ff believes and avers that the value of Plamtlff' s attorney fees 1s no less than

    $2,100.00 at a rate of$350 00 per hour, enumerated below, or such other amount

   determined by th.ts Honorable Court.



a. Consultation with client and review of file

b. Drafting, editing, review, filing and
   service of complaint and
    related documents                                               3

c. Follow up contact with Defense and chent                         2


                                                                    6 X $350 "°' $2,100

64. Plaintiff's attorney fees contmue to accrue as the case move forward.



65. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 26 of 28




                                                                                            r.


                                       OTHER RELIEF


66 The previous paragraphs of this Complaint are mcorporated by reference and made a part

   of th1s Complaint.



67. Plamtdf seeks and Order from this Honorable Court, or other Court of competent

   Jurisdiction, directmg Defendant(s) to provide Plamt1ffwith her credit report once per

   year, free of charge.



68 Plaintiff requests a Jury tnal m th.is matter



69 Plaintiff seeks such other relief as this Honorable Court may deem Just and proper
  Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 27 of 28




       Wherefore, Plaintiff demands judgment agamst Defendant(s) m the amount ofno less

    than $12,101 00 as enumerated below

       $1.00 more or less actual damages.

       $1,000.00 statutory damages pursuant to 15 USC 1681 et. seq.

       $2,100.00 attorney fees

       $9,000 pwutive damages


               $12,101 00


       Plamt1tf seeks such add1tronal relief as the Court deems just and proper.


/s/ Vicki Piontek                    1-6-2019

V1ckt Piontek, Esquire               Date
Supreme Court ID Number 83559
Attorney for Plamt1ff
95 I Allentown Road
Lansdale, PA 19446
877-737-8617
Fax· 866-408-6735
palaw@rnstice,com
  Case 2:19-cv-01223-PD Document 1 Filed 03/22/19 Page 28 of 28




                           IN THE COURT OF COMMON PLEAS
                       OF MONTGOMERY COUNTY, PENNSYLVANIA
                                  CIVIL ACTION-LAW

  Dawn M. Barnhardt
  23 IO Edwards Road
  Abington, PA 19001
                                       Plaintiff
  v.
  TransUniQn Rental Screening Solutions, Inc.
  6430 South Fiddlers Green Circle, Suite 500
  Greenwood Village, CO 8011 l                               Jury Trial Demanded
                                       Defendant

                                         VERIFICATION

  I, Dawn Barnhardt, have red the attached Complaint. The facts stated therein are true and correct

  to the best of my knowledge, understanding and belief.




                                                                                                      ..
                                                                                                       I




Email: msdbamhardt@gmail.com
